Citation Nr: 0805962	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  03-31 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO).


FINDING OF FACT

The weight of the evidence shows that the veteran's 
hypertension has been aggravated by his service-connected 
diabetes mellitus, type 2.


CONCLUSION OF LAW

Hypertension is aggravated by a service-connected disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent regulations concerning VA's duties to notify and 
assist were recently amended, and VA has issued regulations 
implementing these amendments.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without 
deciding whether VA's duties to notify and to assist have 
been satisfied in the present case, the Board concludes that 
it may proceed with adjudication of the veteran's appeal.  
This is so because the Board is taking action favorable to 
the veteran by granting the issue on appeal.  As such, this 
decision poses no risk of prejudice to the veteran. See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

In this case, the veteran asserts that his hypertension is 
related to his 
service-connected diabetes mellitus, type 2.  Service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be established on a secondary basis for a disability 
that is shown to be proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder 
is also compensable under 38 C.F.R. § 3.310).

In this case, the evidence does not reflect that the 
veteran's hypertension was caused by a service-connected 
disorder.  The evidence of record, to include a May 2003 
private medical record, reflects that the diagnosis of the 
veteran's hypertension, in 1994, preceded that of his 
diabetes mellitus, type 2, in 1998.  Moreover, the September 
2007 and November 2007 Veterans Health Administration 
opinions also concluded that the veteran's hypertension was 
not the result of his diabetes mellitus, type 2.  Finally, 
although positive VA nexus opinions dated in July 2005 and 
September 2006 are also of record, they are not probative for 
VA purposes because they are premised on an incorrect 
understanding of the facts of the case, specifically, that 
the veteran's diabetes mellitus preceded his hypertension.  

However, the record also contains the May 2003 and September 
2004 opinions of the veteran's private physician, Dr. K.C.  
In the May 2003 opinion letter, Dr. K.C. essentially 
concludes that due to the development of the veteran's 
diabetes mellitus, type 2 in 1998, his hypertension has 
required close monitoring and aggressive treatment.  Further, 
in the September 2004 opinion letter, Dr. K.C. noted that as 
a result of the veteran's 1998 diabetes mellitus, type 2 
diagnosis, the veteran began to require prescription 
medication to treat hypertension in 1999; eight different 
prescription medications are listed as being among those 
required to treat hypertension and diabetes mellitus, type 2.  
Moreover, Dr. K.C. noted that the veteran has required 
aggressive treatment in light of increased potential for 
complications with the hypertension due to diabetes mellitus, 
type 2.  Additionally, the Veterans Health Administration 
opinion in November 2007, stated that the veteran may have 
hypertension and diabetes mellitus "as an association rather 
than cause."

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises such doubt will be resolved in favor 
of the claimant.  Therefore, resolving all reasonable doubt 
in the veteran's favor, the Board concludes that service 
connection for hypertension is warranted.  38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension is granted as secondary 
to the veteran's service-connected diabetes mellitus, type 2, 
subject to the applicable regulations concerning the payment 
of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


